Citation Nr: 0015247	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from May 1943 to March 1946, and died 
in April 1971.  The appellant is the veteran's widow.  

Service connection for the cause of the veteran's death was 
previously denied in May 1971.  The present case arises from 
an October 1998 rating action, with which the appellant 
expressed her disagreement in January 1999.  A statement of 
the case was issued later that month, and the appeal was 
perfected upon the receipt at the Department of Veterans 
Affairs (VA) Regional Office (RO), in Togus, Maine, of a VA 
Form 9 (Appeal to Board of Veterans' Appeals) in February 
1999.  


FINDINGS OF FACT

1.  In a May 1971 decision by a VARO, the appellant was 
denied dependency and indemnity compensation benefits, on the 
basis that the veteran's death was not due to service-
connected disability.  She was so notified, and did not 
appeal.

2.  The evidence of record, obtained since the 1971 decision, 
is either duplicative of evidence previously considered, 
fails to demonstrate any relationship between the veteran's 
service and the cause of his death, or is not competent to 
establish a relationship between the veteran's service and 
the cause of his death and, therefore, this evidence does not 
bear directly and substantially upon the specific matter 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the VARO decision of 1971 is not new 
and material, and the claim for service connection for the 
cause of the veteran's death may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110. Service 
connection for a malignant tumor may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused 	or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the record shows that the veteran died in April 
1971.  At that time, he was not service connected for any 
disability.  The official Death Certification document 
reflects that the veteran died of adenocarcinoma of the lung 
with metastases.  No other causes or contributing causes of 
death were listed.

Shortly after the veteran's death, the appellant submitted a 
VA Form 21-534 (Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child).  In May 
1971, the appellant received notification from the 
Manchester, New Hampshire, RO that she had been denied 
service connected death benefits, because the evidence did 
not show that the veteran's death was due to a service-
connected disease or injury.  (She was ultimately awarded 
non-service-connected death pension benefits.)  The evidence 
of record at that time consisted of the veteran's 
certification of death, and 1971 records from the Notre Dame 
de Lourdes Hospital, reflecting the veteran's diagnosis of 
non-resectable left lung carcinoma.  

Accompanying the notice to the appellant, that she was not 
entitled to service-connected death benefits, was notice of 
her appellate rights.  Since she did not appeal the decision, 
however, it became final under the law.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

Because the present appeal does not arise from an original 
claim, the Board of Veterans' Appeals (Board) must bear in 
mind the important distinctions between an original claim and 
an attempt to reopen a previously denied claim.  Prior to our 
discussion of the evidence which has been obtained in 
connection with the appellant's current appeal, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs and, on appeal, the Board, were required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen the claim of 
service connection for the cause of the veteran's death, is 
that which has been submitted since the decision addressing 
that matter in 1971.  

The evidence received in connection with the appellant's 
current claim consists of her statements setting forth her 
contentions that the veteran's death was due to his tobacco 
use in service, her recollections as to the veteran's tobacco 
use history, duplicate copies of 1971 records from the Notre 
Dame de Lourdes Hospital, and a June 1998 opinion from a VA 
physician regarding the veteran's nicotine dependence and the 
cause of his lung cancer.  

With respect to the appellant's contentions regarding the 
cause of the veteran's death being related to his tobacco use 
in service, the Board observes that, in VAOPGCPREC 2-93 (Jan. 
13, 1993), the VA General Counsel held, in particular, that 
(1) a determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based upon accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

Subsequently, in VAOPGCPREC 19-97 (May 13, 1997), the General 
Counsel noted that the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence upon nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
determination of whether a veteran is, or was, dependent upon 
nicotine is a medical issue.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, it must 
be determined whether the post-service usage of tobacco 
products was the proximate cause of the disability or death 
upon which the claim is predicated.  A supervening cause of 
the disability or death would sever the causal connection to 
the onset of the nicotine dependence in service.  Post-
service exposures to environmental or occupational toxins 
other than tobacco products may also be found, under the 
facts of particular cases, to constitute supervening causes 
of the disability or death so as to preclude findings of 
service connection. 

In any event, as to this particular case and the current 
attempt to reopen the previously denied claim, the Board is 
compelled to point out that duplicate copies of records, 
previously associated with the claims file and considered in 
a previous adjudication, cannot be considered new and 
material.  Moreover, having reviewed the medical opinion 
which was obtained from a VA physician, we note that it 
actually weighs against the appellant's claim, since this 
physician opined that it was as likely as not that the 
veteran's nicotine dependence had begun prior to service, and 
that the carcinoma of the lung was as likely as not to have 
been cause by the veteran's long-term cigarette smoking.  In 
evaluating causation, the physician did not link the onset of 
the illness to the veteran's in-service smoking.  (These 
conclusions were based in large part upon the information the 
appellant provided regarding the veteran's cigarette smoking 
history.  She recalled that the veteran had started smoking 
prior to service, at age 13, when she considered him as an 
"occasional smoker with the guys," that he had stopped 
smoking at age 16, and then was a heavy smoker when he 
returned from the service.)  Clearly, a medical opinion, 
supporting the conclusion that the cause of the veteran's 
death was not related to service, may not be considered new 
and material evidence that would support reopening a 
previously denied claim in this regard.  

As to the appellant's statements and contentions, they 
reflect her personal belief that the veteran's in-service 
smoking, during World War II, contributed to his death in 
1971.  Such an evidentiary assertion, however, is not shown 
to be within the appellant's competence or expertise, as she 
is not shown to have any medical training.  Therefore, her 
statements and contentions are simply not probative, and do 
not provide a basis upon which to reopen the previously 
denied claim.  See Davis v. West, 13 Vet.App. 178, 183 
(1999), wherein the Court's opinion states:

Congress has provided several methods of assisting 
certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to 
harmful substances in service.  See, e.g., 
38 U.S.C. § 1112(c) (relating to radiation 
exposure); 38 U.S.C. § 1116 (relating to exposure 
to certain herbicides). . . .  [A]s to carcinogens 
ingested by cigarette smoking, no such provision 
exists; therefore, it is the claimant's burden to 
submit medical evidence of a plausible nexus 
between in-service smoking and a subsequent 
diagnosis of lung cancer.

See also e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

In sum, the evidence added to the file, after the appellant 
was denied service connected death benefits in 1971, is 
either duplicative, not competent to establish a relationship 
between the veteran's service and the cause of his death, or 
simply fails to show any relationship between the cause of 
the veteran's death and the veteran's active military 
service.  Therefore, this evidence is not new and material, 
as it does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, it does not appear that the Board need reach the 
sequential question of whether the claim is well grounded.  
However, even assuming that question of well-groundedness 
could be reached, we would be compelled to point out that 
that the evidence of record does not include any which could 
be construed as competent to show the onset of the veteran's 
fatal carcinoma in service, the onset of nicotine dependence 
in service, or that in-service nicotine dependence which 
arose during service may be considered the proximate cause of 
death that occurred some 25 years after service.  

In other words, the appellant's claim cannot be well grounded 
because she has failed to submit medical evidence showing the 
"incurrence or aggravation of a disease or injury in service 
. . . and of a nexus between the in-service injury or disease 
and the current disability . . . ."  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The Board thus concludes that new 
and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has not been 
presented.  

In reaching this conclusion, the Board notes the contention 
that the opinion provided by the VA physician, in June 1998, 
was based upon an inaccurate reading of the veteran's smoking 
history, and that a second opinion should be obtained.  
Specifically, it was argued that the 1998 opinion based the 
conclusion that nicotine dependence began prior to service, 
on the understanding that "at no time did the veteran stop 
smoking" after he began to smoke.  This, it is argued, is 
inconsistent with the veteran's smoking history as provided 
by the appellant, to the effect that the veteran stopped 
smoking for a period of time prior to service, and that 
therefore, the veteran's nicotine dependence must have begun 
in service, when he started to smoke again.  

In reviewing the opinion provided by the VA physician, it is 
quite obvious he stated that "[a]t no time during [the 
veteran's] smoking history did he stop," which is not 
entirely consistent with the information provided by the 
appellant.  At the same time, however, this physician 
acknowledged that the veteran only smoked "a few cigarettes 
before entering into the military," which is certainly 
consistent with the history provided by the appellant.  As 
such, it is not necessarily true that this physician 
misunderstood the veteran's smoking history, or that the only 
conclusion that can be drawn from the veteran's history is 
that nicotine dependence began in the service.  (That remains 
a question whose answer requires medical expertise.)  
Moreover, even if the veteran's nicotine dependence began in 
service, there remains no competent (medical) evidence of 
record that links the veteran's in-service smoking to his 
subsequent terminal lung cancer.

Furthermore, were we also to conclude, as has the appellant, 
that the VA physician's opinion in this case was based upon 
an inaccurate understanding of the record, and to give it no 
consideration whatsoever, there would continue to be no 
medical opinion of record supporting the appellant's 
contentions.  Under these circumstances, the claim would 
remain not well grounded, as previously discussed, and there 
is no duty to assist in the development of a not well 
grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet.App. 78, (1990), Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), Morton v. West, 12 Vet.App. 477, 480 (1999).  
Therefore, we can find no basis for directing the RO to 
obtain a second opinion regarding any relationship between 
the veteran's service and his cause of death, as the 
appellant requests. 

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the cause of the veteran's 
death, and the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

